Title: From Benjamin Franklin to William Strahan, 22 May 1746
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. May 22. 1746
This is only to enclose a third Bill, for £15.0.0 Sterling the first and second of which went from this Port directly and from Annapolis: And to desire you to send me two setts of Popple’s Mapps of N. America one bound the other in Sheets, they are for our Assembly; they also want the Statutes at large, but as I hear they are risen to an extravagant Price, I would have you send me word what they will cost before you send them. Mr. Hall is well but has not time to write. We have heard nothing from you since yours of June 1745. I am Sir Your most humble Servant
B Franklin

P.S. I forgot to mention, that there must be some other large Map of the whole World, or of Asia, or Africa, or Europe, of equal Size with Popple’s to match it; they being to be hung, one on each side the Door in the Assembly Room; if none can be had of equal Size, send some Prospects of principal Cities, or the like, to be pasted on the Sides, to make up the Bigness.

